Citation Nr: 1454650	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of discharge for a period of service from January 20, 1966, to May 20, 1971, is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

REMAND

The appellant served on active duty from January 1966 to May 1971 with 403 days lost pursuant to 10 U.S.C.A. § 972 (West 2002).  The National Personnel Records Center (NPRC) has indicated that the appellant served in the Republic of Vietnam from January 30, 1967, to July 28, 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO found that a discharge "under conditions other than honorable" was a bar to VA benefits.  In May 2014, the appellant and his spouse provided testimony before the undersigned Veteran's Law Judge at a hearing in Buffalo, New York.  

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2014). 

The provisions of 38 C.F.R. § 3.12(c) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Particularly, a former service member will be statutorily barred from payment of pension or compensation benefits if they were discharged or released under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  Pursuant to Public Law 95-126, §1(a) (Oct. 8, 1977), an honorable discharge or release issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1553 (West 2002) does not set aside a bar to benefits imposed under § 3.12(c). 38 C.F.R. § 3.12(g).  Therefore, a discharge amended after October 8, 1977, to reflect honorable service will not set aside a bar to benefits if the former service member was separated for a period of AWOL at least 180 days in length.  

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2014).  An exception to the general rule provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."  38 C.F.R. § 3.13(c).  Thus, it is possible for a former service member to have multiple periods of service with only the periods ending with a dishonorable discharge being a bar to VA benefits.  

Here, the appellant contends that he was separated from service under honorable conditions on November 21, 1968, and reenlisted on November 22, 1968, and therefore is entitled to benefits for his period of service between his initial entry and his separation on November 21, 1968.  

The evidence of record shows that the appellant entered military service on January 20, 1966.  A copy of the appellant's original DD Form 214, issued on May 20, 1971, indicates 1 year, 4 months and 21 days of service with 403 days lost pursuant to 10 U.S.C.A. § 972, which seemingly corresponds to his claimed reenlistment on November 22, 1968, and the notation of 2 years, 10 months, and 1 day of "other service" on the DD Form 214.  Notably, it also indicates that his source of entry for that period of active service was by reenlistment.  That form also indicates that the appellant was separated from service on May 20, 1971, "under conditions other than honorable."  In August 1978, the appellant was issued a DD form 215, which amended his original DD form 214 to reflect honorable service (the Board notes that the appellant's amended DD form 214 indicates a period of "prior active service" that is 2 years, 28 months, and 1 day.  

No DD Form 214 pertaining to any initial period of enlistment is associated with the claims file and, with the exception of one notation regarding a medical examination for "ETS" (expiration term of service) on November 18, 1968, there are no records in the appellant's service treatment records (STRs) pertaining to reenlistment at that time.  The appellant submitted a Department of the Army Special Order Number 247, dated November 20, 1968, that appears to show a reenlistment on November 21, 1968; however, it is not clear that all the criteria of 38 C.F.R. § 3.13(c) have been met.  Consequently, further development is required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1. The AOJ should take the necessary steps to verify with the service department the appellant's obligations under any enlistment contract and the periods of service performed; particularly, the AOJ should determine whether the appellant was separated from service on November 21, 1968, having completed a period for which he was initially obligated and then reenlisted on November 22, 1968.  If the AOJ finds that the appellant did separate and reenlist, having completing the term for which he was obligated, it should also ascertain whether that first separation was under honorable conditions.  

2. If the determination remains unfavorable to the appellant in any regard, he and his representative must be furnished with a supplemental statement of the case.  The appellant and his representative must be afforded the applicable time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

